OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21260 CM Advisors Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430Austin, Texas (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (512) 329-0050 Date of fiscal year end: February 28, 2014 Date of reporting period: August 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CM Advisors Family of Funds Semi-Annual Report 2013 CM Advisors Fund CM Advisors Small Cap Value Fund CM Advisors Fixed Income Fund August 31, 2013 (Unaudited) This report and the financial statements contained herein are submitted for the general information of the shareholders of the CM Advisors Family of Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. CM Advisors Fund Supplementary Portfolio Information August 31, 2013 (Unaudited) Asset and Sector Allocation* (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Jacobs Engineering Group, Inc. 4.8% Cisco Systems, Inc. 4.3% Newmont Mining Corporation 3.9% Berkshire Hathaway, Inc. - Class B 3.3% Corning, Inc. 3.2% Wells Fargo & Company 3.1% Orion Marine Group, Inc. 3.0% Layne Christensen Company 2.9% Microsoft Corporation 2.6% Applied Materials, Inc. 2.4% 1 CM Advisors Small Cap Value Fund Supplementary Portfolio Information August 31, 2013 (Unaudited) Asset and Sector Allocation* (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Maxwell Technologies, Inc. 3.4% Core-Mark Holding Company, Inc. 3.2% Orion Marine Group, Inc. 3.1% Omega Flex, Inc. 2.9% Tidewater, Inc. 2.8% Newport Corporation 2.8% Innovative Solutions & Support, Inc. 2.7% Dynamic Materials Corporation 2.7% Astec Industries, Inc. 2.6% Layne Christensen Company 2.5% 2 CM Advisors Fixed Income Fund Supplementary Portfolio Information August 31, 2013 (Unaudited) Asset and Sector Allocation* (% of Net Assets) Top 10 Long-Term Holdings Security Description % of Net Assets U.S. Treasury Notes, 2.50%, due 04/30/15 8.4% U.S. Treasury Notes, 0.75%, due 12/31/17 7.9% U.S. Treasury Notes, 2.00%, due 07/31/20 4.8% U.S. Treasury Notes, 4.625%, due 02/15/17 4.6% U.S. Treasury Notes, 0.375%, due 01/15/16 4.1% Alcoa, Inc., 5.87%, due 02/23/22 1.0% Johnson Controls, Inc., 5.50%, due 01/15/16 0.9% Rowan Companies, Inc., 7.875%, due 08/01/19 0.9% Staples, Inc., 9.75%, due 01/15/14 0.9% DIRECTV Holdings LLC, 3.55%, due 03/15/15 0.9% 3 CM Advisors Fund Schedule of Investments August 31, 2013 (Unaudited) COMMON STOCKS — 88.9% Shares Value Consumer Discretionary — 2.3% Auto Components — 0.0% (a) Superior Industries International, Inc. $ Distributors — 1.3% Core-Mark Holding Company, Inc. Household Durables — 0.4% MDC Holdings, Inc. Toll Brothers, Inc. * Media — 0.5% Comcast Corporation - Class A Special Reading International, Inc. * Specialty Retail — 0.1% Advance Auto Parts, Inc. Staples, Inc. Consumer Staples — 2.2% Food & Staples Retailing — 2.2% Tesco plc - ADR Food Products — 0.0% (a) Kellogg Company Energy — 10.1% Energy Equipment & Services — 7.9% Dawson Geophysical Company * Era Group, Inc. * Halliburton Company Key Energy Services, Inc. * Tidewater, Inc. Unit Corporation * Oil, Gas & Consumable Fuels — 2.2% Apache Corporation Exxon Mobil Corporation Total S.A. - ADR Financials — 11.9% Capital Markets — 2.1% Charles Schwab Corporation (The) Walter Investment Management Corporation * 4 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 88.9% (Continued) Shares Value Financials — 11.9% (Continued) Commercial Banks — 3.2% Old National Bancorp $ Trustmark Corporation Wells Fargo & Company Insurance — 4.1% Berkshire Hathaway, Inc. - Class B * Fidelity National Financial, Inc. - Class A Selective Insurance Group, Inc. Thrifts & Mortgage Finance — 2.5% Nationstar Mortgage Holdings, Inc. * Ocwen Financial Corporation * Health Care — 1.8% Health Care Equipment & Supplies — 1.4% Medtronic, Inc. Health Care Providers & Services — 0.0% (a) VCA Antech, Inc. * Life Sciences Tools & Services — 0.4% Harvard Bioscience, Inc. * Industrials — 31.5% Aerospace & Defense — 0.5% Innovative Solutions & Support, Inc. Building Products — 2.6% Apogee Enterprises, Inc. Insteel Industries, Inc. Masonite International Corporation * Universal Forest Products, Inc. Commercial Services & Supplies — 1.0% Steelcase, Inc. - Class A Construction & Engineering — 12.1% Granite Construction, Inc. Great Lakes Dredge & Dock Corporation Jacobs Engineering Group, Inc. * Layne Christensen Company * Orion Marine Group, Inc. * 5 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 88.9% (Continued) Shares Value Industrials — 31.5% (Continued) Electrical Equipment — 5.2% Active Power, Inc. * $ Emerson Electric Company Encore Wire Corporation II-VI, Inc. * Powell Industries, Inc. * Servotronics, Inc. Industrial Conglomerates — 0.8% 3M Company Machinery — 5.8% Astec Industries, Inc. Dynamic Materials Corporation Harsco Corporation L.S. Starrett Company (The) Lydall, Inc. * Omega Flex, Inc. PMFG, Inc. * Marine — 0.1% Kirby Corporation * Professional Services — 2.1% CDI Corporation CTPartners Executive Search, Inc. * Heidrick & Struggles International, Inc. Korn/Ferry International * Trading Companies & Distributors — 1.3% Lawson Products, Inc. * Transcat, Inc. * Information Technology — 22.0% Communications Equipment — 4.4% Cisco Systems, Inc. QUALCOMM, Inc. Computers & Peripherals — 0.7% Apple, Inc. Hewlett-Packard Company Hutchinson Technology, Inc. * 6 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 88.9% (Continued) Shares Value Information Technology — 22.0% (Continued) Electronic Equipment, Instruments & Components — 7.6% Corning, Inc. $ Dolby Laboratories, Inc. - Class A Electro Scientific Industries, Inc. Maxwell Technologies, Inc. * Newport Corporation * Perceptron, Inc. Vishay Precision Group, Inc. * Internet Software & Services — 0.0% (a) EarthLink, Inc. IT Services — 1.0% Paychex, Inc. Semiconductors & Semiconductor Equipment — 5.7% Applied Materials, Inc. Cohu, Inc. Intel Corporation Rubicon Technology, Inc. * Rudolph Technologies, Inc. * Software — 2.6% Microsoft Corporation Materials — 7.0% Chemicals — 0.1% Kraton Performance Polymers, Inc. * Olin Corporation Metals & Mining — 6.9% Alcoa, Inc. Comstock Mining, Inc. * Newmont Mining Corporation Utilities — 0.1% Electric Utilities — 0.1% Exelon Corporation Total Common Stocks (Cost $90,439,907) $ 7 CM Advisors Fund Schedule of Investments (Continued) WARRANTS — 0.2% Shares Value Wells Fargo & Company (Cost $130,130) $ MONEY MARKET FUNDS — 11.0% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $14,078,828) $ Total Investments at Value — 100.1% (Cost $104,648,865) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Percentage rounds to less than 0.1%. (b) The rate shown is the 7-day effective yield as of August 31, 2013. See accompanying notes to financial statements. 8 CM Advisors Small Cap Value Fund Schedule of Investments August 31, 2013 (Unaudited) COMMON STOCKS — 95.4% Shares Value Consumer Discretionary — 4.2% Distributors — 3.2% Core-Mark Holding Company, Inc. $ Household Durables — 0.5% MDC Holdings, Inc. Media — 0.5% Reading International, Inc. * Energy — 11.1% Energy Equipment & Services — 11.1% Dawson Geophysical Company * Era Group, Inc. * Key Energy Services, Inc. * Natural Gas Services Group, Inc. * Tidewater, Inc. Unit Corporation * Financials — 7.6% Capital Markets — 2.1% Walter Investment Management Corporation * Commercial Banks — 2.8% Glacier Bancorp, Inc. Old National Bancorp Trustmark Corporation Insurance — 0.7% Selective Insurance Group, Inc. Thrifts & Mortgage Finance — 2.0% Nationstar Mortgage Holdings, Inc. * Health Care — 0.7% Life Sciences Tools & Services — 0.7% Harvard Bioscience, Inc. * Industrials — 50.6% Aerospace & Defense — 4.3% Curtiss-Wright Corporation Innovative Solutions & Support, Inc. 9 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS — 95.4% (Continued) Shares Value Industrials — 50.6% (Continued) Building Products — 4.4% Insteel Industries, Inc. $ Masonite International Corporation * Universal Forest Products, Inc. Commercial Services & Supplies — 1.3% Steelcase, Inc. - Class A Construction & Engineering — 7.9% Granite Construction, Inc. Great Lakes Dredge & Dock Corporation Layne Christensen Company * Orion Marine Group, Inc. * Electrical Equipment — 8.9% Active Power, Inc. * Encore Wire Corporation II-VI, Inc. * Powell Industries, Inc. * Servotronics, Inc. Machinery — 14.3% Astec Industries, Inc. Dynamic Materials Corporation Harsco Corporation Key Technology, Inc. * L.S. Starrett Company (The) Lydall, Inc. * Omega Flex, Inc. PMFG, Inc. * Marine — 1.0% Kirby Corporation * Professional Services — 5.6% CDI Corporation CTPartners Executive Search, Inc. * Heidrick & Struggles International, Inc. Korn/Ferry International * Trading Companies & Distributors — 2.9% Lawson Products, Inc. * Transcat, Inc. * 10 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) COMMON STOCKS — 95.4% (Continued) Shares Value Information Technology — 15.1% Computers & Peripherals — 0.1% Hutchinson Technology, Inc. * $ Electronic Equipment, Instruments & Components — 10.7% Electro Scientific Industries, Inc. Maxwell Technologies, Inc. * Newport Corporation * Perceptron, Inc. Vishay Precision Group, Inc. * Semiconductors & Semiconductor Equipment — 4.3% Cohu, Inc. CyberOptics Corporation * International Rectifier Corporation * Rubicon Technology, Inc. * Rudolph Technologies, Inc. * Materials — 6.1% Chemicals — 1.4% Kraton Performance Polymers, Inc. * Olin Corporation Metals & Mining — 4.7% Comstock Mining, Inc. * Hecla Mining Company Synalloy Corporation Total Common Stocks (Cost $8,483,502) $ 11 CM Advisors Small Cap Value Fund Schedule of Investments (Continued) MONEY MARKET FUNDS — 2.9% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $330,308) $ Total Investments at Value — 98.3% (Cost $8,813,810) $ Other Assets in Excess of Liabilities — 1.7% Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of August 31, 2013. See accompanying notes to financial statements. 12 CM Advisors Fixed Income Fund Schedule of Investments August 31, 2013 (Unaudited) CORPORATE BONDS — 38.5% Par Value Value Consumer Discretionary — 7.0% Auto Components — 0.9% Johnson Controls, Inc., 5.50%, due 01/15/16 $ $ Hotels, Restaurants & Leisure — 0.6% Marriott International, Inc., 6.375%, due 06/15/17 Starbucks Corporation, 6.25%, due 08/15/17 Household Durables — 0.7% MDC Holdings, Inc., 5.625%, due 02/01/20 Newell Rubbermaid, Inc., 6.25%, due 04/15/18 Toll Brothers Finance Corporation, 5.15%, due 05/15/15 Media — 2.8% Comcast Corporation, 5.90%, due 03/15/16 6.30%, due 11/15/17 5.70%, due 05/15/18 DIRECTV Holdings LLC, 3.55%, due 03/15/15 McGraw-Hill Companies, Inc. (The), 5.90%, due 11/15/17 Tele-Communications, Inc., 10.125%, due 04/15/22 Multiline Retail — 0.6% Kohl's Corporation, 6.25%, due 12/15/17 6.00%, due 01/15/33 Specialty Retail — 1.4% Home Depot, Inc. (The), 5.40%, due 03/01/16 Staples, Inc., 9.75%, due 01/15/14 Consumer Staples — 2.8% Beverages — 1.0% Coca-Cola Company (The), 5.35%, due 11/15/17 PepsiCo, Inc., 5.00%, due 06/01/18 Food Products — 0.7% Kraft Foods, Inc., 6.125%, due 02/01/18 Household Products — 0.3% Clorox Company (The), 3.55%, due 11/01/15 Personal Products — 0.8% Avon Products, Inc., 6.50%, due 03/01/19 13 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 38.5% (Continued) Par Value Value Energy — 4.1% Energy Equipment & Services — 2.3% Rowan Companies, Inc., 7.875%, due 08/01/19 $ $ Transocean, Inc., 7.375%, due 04/15/18 Weatherford International Ltd., 6.35%, due 06/15/17 6.00%, due 03/15/18 Oil, Gas & Consumable Fuels — 1.8% Peabody Energy Corporation, 7.375%, due 11/01/16 Valero Energy Corporation, 4.50%, due 02/01/15 6.125%, due 06/15/17 10.50%, due 03/15/39 Financials — 1.5% Commercial Banks — 0.5% Wells Fargo & Company, 5.625%, due 12/11/17 Consumer Finance — 1.0% American Express Company, 7.00%, due 03/19/18 8.125%, due 05/20/19 Health Care — 1.3% Health Care Providers & Services — 0.8% UnitedHealth Group, Inc., 6.00%, due 02/15/18 Pharmaceuticals — 0.5% Johnson & Johnson, 5.15%, due 07/15/18 Industrials — 9.3% Aerospace & Defense — 0.2% United Technologies Corporation, 5.375%, due 12/15/17 Building Products — 0.6% Masco Corporation, 6.125%, due 10/03/16 5.85%, due 03/15/17 Commercial Services & Supplies — 1.2% Pitney Bowes, Inc., 5.75%, due 09/15/17 R.R. Donnelley & Sons Company, 12.50% (a), due 02/01/19 Waste Management, Inc., 6.375%, due 03/11/15 14 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 38.5% (Continued) Par Value Value Industrials — 9.3% (Continued) Communications Equipment — 0.8% Juniper Networks, Inc., 3.10%, due 03/15/16 $ $ Containers & Packaging — 0.9% Bemis Company, Inc., 5.65%, due 08/01/14 Electrical Equipment — 0.7% Eaton Corporation, 8.10%, due 08/15/22 Emerson Electric Company, 5.25%, due 10/15/18 Health Care Providers & Services — 0.9% Laboratory Corporation of America Holdings, 3.125%, due 05/15/16 Machinery — 0.8% Dover Corporation, 5.45%, due 03/15/18 Harsco Corporation, 2.70%, due 10/15/15 Road & Rail — 2.7% Canadian Pacific Railroad Company, 7.25%, due 05/15/19 CSX Corporation, 6.25%, due 03/15/18 Norfolk Southern Corporation, 5.75%, due 01/15/16 Ryder System, Inc., 3.15%, due 03/02/15 Union Pacific Corporation, 5.70%, due 08/15/18 Semiconductors & Semiconductor Equipment — 0.5% Applied Materials, Inc., 2.65%, due 06/15/16 Information Technology — 3.7% Electronic Equipment, Instruments & Components — 1.0% Avnet, Inc., 6.625%, due 09/15/16 Corning, Inc., 6.85%, due 03/01/29 7.25%, due 08/15/36 IT Services — 1.8% International Business Machines Corporation, 7.625%, due 10/15/18 Western Union Company (The), 5.93%, due 10/01/16 6.20%, due 11/17/36 15 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 38.5% (Continued) Par Value Value Information Technology — 3.7% (Continued) Software — 0.9% Intuit, Inc., 5.75%, due 03/15/17 $ $ Materials — 8.3% Chemicals — 1.9% Airgas, Inc., 2.85%, due 10/01/13 Cytec Industries, Inc., 8.95%, due 07/01/17 E.I. du Pont de Nemours and Company, 6.00%, due 07/15/18 Construction Materials — 0.9% Vulcan Materials Company, 6.40%, due 11/30/17 7.50%, due 06/15/21 Containers & Packaging — 0.7% Ball Corporation, 7.375%, due 09/01/19 Metals & Mining — 4.8% Alcoa, Inc., 5.72%, due 02/23/19 5.87%, due 02/23/22 Allegheny Technologies, Inc., 9.375%, due 06/01/19 ArcelorMittal, 5.00% (a), due 02/25/17 Commercial Metals Company, 6.50%, due 07/15/17 7.35%, due 08/15/18 Nucor Corporation, 5.85%, due 06/01/18 Reliance Steel & Aluminum Company, 6.20%, due 11/15/16 Southern Copper Corporation, 6.375%, due 07/27/15 Utilities — 0.5% Multi-Utilities — 0.5% Consolidated Edison Company of New York, Inc., 5.85%, due 04/01/18 Total Corporate Bonds (Cost $43,784,418) $ 16 CM Advisors Fixed Income Fund Schedule of Investments (Continued) U.S. GOVERNMENT OBLIGATIONS — 54.2% Par Value Value U.S. Treasury Bills (b) — 24.4% 0.045%, due 09/12/13 $ $ 0.04%, due 11/07/13 U.S. Treasury Notes — 29.8% 2.50%, due 04/30/15 0.375%, due 01/15/16 4.625%, due 02/15/17 0.75%, due 12/31/17 2.00%, due 07/31/20 Total U.S. Government Obligations (Cost $66,938,569) $ CLOSED-END FUNDS — 0.7% Shares Value Pioneer High Income Trust $ Western Asset Managed High Income Fund, Inc. Total Closed-End Funds (Cost $855,726) $ MONEY MARKET FUNDS — 6.0% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (c) (Cost $7,371,600) $ Total Investments at Value — 99.4% (Cost $118,950,313) $ Other Assets in Excess of Liabilities — 0.6% Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the effective interest rate as of August 31, 2013. (b) Rate shown is the annualized yield at time of purchase, not a coupon rate. (c) The rate shown is the 7-day effective yield as of August 31, 2013. See accompanying notes to financial statements. 17 CM Advisors Family of Funds Statements of Assets and Liabilities August 31, 2013 (Unaudited) CM Advisors Fund CM Advisors Small Cap Value Fund ASSETS Investments in securities: At cost $ $ At value (Note 2) $ $ Dividends receivable Receivable for investment securities sold Receivable for capital shares sold Receivable from Advisor (Note 5) — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed — Payable to Advisor (Note 5) — Accrued distribution fees (Note 5) 43 Payable to administrator (Note 5) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gains (losses) from security transactions ) Net unrealized appreciation on investments Net assets $ $ See accompanying notes to financial statements. 18 CM Advisors Family of Funds Statements of Assets and Liabilities (Continued) August 31, 2013 (Unaudited) CM Advisors Fund CM Advisors Small Cap Value Fund PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ PRICING OF CLASS R SHARES Net assets applicable to Class R shares $ $ Class R shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 19 CM Advisors Family of Funds Statements of Assets and Liabilities (Continued) August 31, 2013 (Unaudited) CM Advisors Fixed Income Fund ASSETS Investments in securities: At cost $ At value (Note 2) $ Dividends and interest receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to Advisor (Note 5) Payable to administrator (Note 5) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment income Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share (a) $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 20 CM Advisors Family of Funds Statements of Operations Six Months Ended August 31, 2013 (Unaudited) CM Advisors Fund CM Advisors Small Cap Value Fund INVESTMENT INCOME Dividends $ $ Foreign tax witholding ) — TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Fund accounting fees (Note 5) Registration and filing fees Transfer agent fees (Note 5) Professional fees Trustees’ fees and expenses (Note 5) Printing of shareholder reports Custody and bank service fees Postage and supplies Insurance expense Compliance support services fees Pricing fees Distributor service fees (Note 5) Distribution fees (Note 5) Other expenses TOTAL EXPENSES Advisory fees waived and/or expenses reimbursed by Advisor (Note 5) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 21 CM Advisors Family of Funds Statements of Operations (Continued) Six Months Ended August 31, 2013 (Unaudited) CM Advisors Fixed Income Fund INVESTMENT INCOME Dividends $ Interest TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Professional fees Registration and filing fees Fund accounting fees (Note 5) Trustees’ fees and expenses (Note 5) Transfer agent fees (Note 5) Pricing fees Custody and bank service fees Insurance expense Postage and supplies Printing of shareholder reports Compliance support services fees Distributor service fees (Note 5) Other expenses TOTAL EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED LOSSES ON INVESTMENTS Net realized losses from security transactions ) Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED LOSSES ON INVESTMENTS ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) See accompanying notes to financial statements. 22 CM Advisors Fund Statements of Changes in Net Assets Six Months Ended August 31, 2013 (Unaudited) Year Ended February 28, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income, Class I — ) Distributions from net investment income, Class R — ) Distributions in excess of net investment income, Class I — ) Distributions in excess of net investment income, Class R — ) Decrease in net assets from distributions to shareholders — ) FROM CAPITAL SHARE TRANSACTIONS (NOTE 6) CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net decrease in net assets from Class I share transactions ) ) CLASS C Payments for shares redeemed — ) CLASS R Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Proceeds from redemption fees collected (Note 2) — Payments for shares redeemed — ) Net increase in net assets from Class R share transactions TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) See accompanying notes to financial statements. 23 CM Advisors Small Cap Value Fund Statements of Changes in Net Assets Six Months Ended August 31, 2013(Unaudited) Year Ended February 28, FROM OPERATIONS Net investment income (loss) $ ) $ Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income, Class I — ) Distributions from net investment income, Class C — ) Distributions from net investment income, Class R — ) Distributions in excess of net investment income, Class I — ) Distributions in excess of net investment income, Class C — ) Distributions in excess of net investment income, Class R — ) Distributions from net realized gains, Class I — ) Distributions from net realized gains, Class C — ) Distributions from net realized gains, Class R — ) Decrease in net assets from distributions to shareholders — ) FROM CAPITAL SHARE TRANSACTIONS (NOTE 6) CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Proceeds from redemption fees collected (Note 2) 1 — Payments for shares redeemed ) ) Net increase (decrease) in net assets from Class I share transactions ) CLASS C Net asset value of shares issued in reinvestment of distributions to shareholders — CLASS R Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders — Proceeds from redemption fees collected (Note 2) — 30 Payments for shares redeemed ) ) Net increase (decrease) in net assets from
